UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7427


HERBERT ALONZO ROBINSON,

                Plaintiff – Appellant,

          v.

SERGEANT JILL WILSON, a/k/a Wilson; LOGAN FEY, a/k/a Frye;
JOHN DOES, in their individual capacity including any and
all Jane Does; MICHELLE REDDEN, a/k/a Ms. Redden; SERGEANT
CHRISTINE HARRISON, a/k/a Sergeant Harrison; SERGEANT BRIAN
DUVAL, a/k/a Sergeant Duval,

                Defendants – Appellees,

          and

STEPHANIE SINGLETON,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:11-cv-02285-RBH)


Submitted:   December 12, 2012             Decided:   December 18, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Alonzo Robinson, Appellant Pro Se.   Hugh Wilcox Buyck,
Gordon Wade Cooper, BUYCK LAW FIRM, Charleston, South Carolina;
Elloree Ann Ganes, Thomas Happel Scurry,        HOOD   LAW   FIRM,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Herbert Alonzo Robinson appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the     record   and        find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Robinson      v.    Wilson,       No.   8:11-cv-02285-RBH      (D.S.C.

Aug. 9, 2012).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument      would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                          3